                         Case 21-10527-JTD              Doc 661     Filed 06/23/21     Page 1 of 1




                                           UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF DELAWARE

IN RE: Carbonlite Recycling LLC
                                                                §                                CHAPTER 11
                                                                §
                                                                §
                                                                §
DEBTOR(S)                                                       §                       CASE NO.: 21-10535-11

                                         NOTICE OF WITHDRAWAL OF PROOF OF CLAIM

          Now comes Dallas County, a secured creditor herein, and notifies the Court and all other parties
that it is withdrawing its secured claim in this case. Dallas County filed its secured claim on or about
June 2, 2021, in the amount of $4,338,758.35, which claim is designated as claim number 409 on the
claims register. That claim is no longer owed by the Debtor(s). Therefore, Dallas County hereby
withdraws its claim 409.


                                                  CERTIFICATE OF SERVICE

                           23rd
I hereby certify that on __________ day of ____June________, 2021, a true and correct copy of the above
and foregoing document was filed with the Court and served via the Court’s electronic noticing system
upon all parties thereto.


                                                       Respectfully submitted,
                                              Linebarger Goggan Blair & Sampson, LLP
                                                2777 N Stemmons Freeway Suite 1000
                                                          Dallas, TX 75207
                                                     (214) 880-0089 - Telephone
                                                        (469) 221-5002 - Fax
                                                 Email: Dallas.Bankruptcy@lgbs.com

                                                  By: /s/Elizabeth Weller_______
                                                      Elizabeth Weller, Attorney
                                                     Texas Bar No. 00785514
                                                     Laurie A. Spindler, Attorney
                                                     Texas Bar No. 24028720
                                                     Sherrel K. Knighton, Attorney
                                                     Texas Bar No. 00796900




Notice of Withdrawal of Proof of Claim
Page 1
